Order unanimously affirmed with costs. Memorandum: Supreme Court properly determined that Sanford Liebschutz, Esq., and the law firm of Chamberlain, D’Amanda, Oppenheimer & Greenfield (Chamberlain firm) should be disqualified from further representation of defendant. Plaintiffs are part owners of premises leased to defendant since 1962. They commenced this action seeking judgment declaring that defendant breached the,lease by using the premises in violation of applicable zoning laws and regulations. Liebschutz represented plaintiffs in the negotiation and execution of the lease in 1962, personally drafting it. He continued to represent plaintiffs on various matters involving the leased property and interpretations of the lease until at least 1986, and he currently represents the Estate of Morris Rock, another part owner of the premises. In November 1994 Liebschutz joined the Chamberlain firm, which has represented defendant throughout the present dispute, and plaintiffs promptly moved to disqualify Liebschutz and the firm.
"If an attorney has represented a client in an earlier matter and then attempts to represent another in a substantially related matter which is adverse to the interests of the former client, the presumption of disqualification is irrebuttable” (Solow v Grace & Co., 83 NY2d 303, 313). Liebschutz’s prior representation of plaintiffs is substantially related to the interpretation and enforcement of the lease, the subject matter of the present litigation (see, Matter of Salzler, 170 AD2d 1002). Thus, the court did not err in disqualifying Liebschutz without a hearing. The court also did not err in disqualifying the Chamberlain firm without a hearing; disqualification of the firm was required to avoid the appearance of impropriety (see, Cardinale v Golinello, 43 NY2d 288). (Appeal from Order of Supreme Court, Monroe County, Frazee, J. — Disqualification of Law Firm.) Present — Denman, P. J., Lawton, Wesley, Doerr and Balio, JJ.